UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11006 Parallel Pkwy Suite 200 Kansas City, Kansas66109 (Address of principal executive offices) (913) 317-8887 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 11, 2011 was 27,412,318. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative andQualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 Part II – Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. DefaultsUpon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS (A Development Stage Company) Condensed Balance Sheets September 30, December 31, (Audited) Assets Current assets: Cash $ $ Prepaid expenses - Total current assets Patent, net of accumulation amortization of $1,204 and $817 as of September 30, 2011 and December 31, 2010 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Total current liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares Authorized; issued and outstanding of 27,412,318 and 26,802,318 at September 30, 2011 and December 31, 2010, respectively Paid in Capital Retained deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the condensed financial statements. 1 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Statements of Operations The Three Months Ended The Nine Months Ended (Inception) to September 30, September 30, September 30, Revenue $ - $ - $ - $ - $ - Cost of sales - Gross profit - Amortization General and administrative expenses Loss from operations ) Other income (expense): Interest expense - Interest income - Loss before income tax ) Provision for income tax expense - Net (loss) $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Statements of Cash Flows Nine Months Ended September 30, For the period from June 8, 2009 (Inception) to September 30, Operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Stock issued for services Stock issued for compensation Amortization of patent Change in assets and liabilities - Prepaid expenses ) - Accounts payable ) ) Due to related party - ) ) Cash provided by operating activities ) ) ) Financing activities: Proceeds from common stock sales - Proceeds from notes payable, related party - Payments on notes payable, related party - ) ) Net used in financing activities - Increase in cash ) Cash, beginning of period 15 - Cash, ending of period $ $ $ Supplemental cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Stock issued for services $ $ $ Shares issued for services $ $ $ Stock issued for compensation $ $ $ Shares issued for compensation $ $ $ Stock issued for payment on due to related party $ - $ $ Shares issued for payment on due to related party $ - $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Guardian 8 Holdings (A Development Stage Company) Notes to Condensed Financial Statements For the Nine Months Ended September 30, 2011 Note 1 – Company Organization and Summary of Significant Accounting Policies Organization Guardian 8 Corporation (“Guardian 8”) was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation.In August of 2009, we changed our name to Guardian 8 Corporation.Our principle offices are located in Overland Park, Kansas.We are a development stage company in the process of developing a personal security device that incorporates countermeasures to help defend against personal attack. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission under section 12g.We merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post merger, Global Risk changed its name to Guardian 8 Holdings. As of September 30, 2011, we have had no revenues and have had only limited operations; therefore, we are classified as a development stage company. Cash and cash equivalents Cash and cash equivalents include all cash balances in non-interest bearing accounts and money-market accounts. The Company places its temporary cash investments with quality financial institutions.At times such investments may be in excess of Federal Deposit Insurance Corporation (FDIC) insurance limit. The Company does not believe it is exposed to any significant credit risk on cash and cash equivalents. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. There were no cash equivalents as of September 30, 2011 and December 31, 2010. Revenue recognition It is the Company’s policy that revenues will be recognized in accordance with ASC subtopic 605-10, “Revenue Recognition”.The Company will therefore recognize revenue from sales of product upon delivery to its customers where the fee is fixed or determinable, and collectability is probable. Cash payments received in advance will be recorded as deferred revenue.There were no revenues for the nine months ended September 30, 2011 or the year ended December 31, 2010. Warranty We intend to offer a one year limited warranty on our device.After the warranty expires, if the device fails to operate properly for any reason, we intend to replace the device either at a discounted price depending on when the device was placed in service or for a flat fee.These fees are intended to cover the handling and repair costs and include a profit.Extended warranties which provide additional coverage beyond the limited warranty, ranging from one to four years, are anticipated to be offered for specified fees. Research and Development costs The Company expenses all costs of research and development as incurred. There are R&D costs included in other general and administrative expenses of $1,489 and $216,351 for the nine months ended September 30, 2011 and the year ended December 31, 2010, respectively. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. 4 Table of Contents Fair value of financial instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of September 30, 2011 and December 31, 2010. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts payable and amounts due to related party.Fair values were assumed to approximate carrying values because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand.See Note 7 for further details. Impairment of long-lived assets The Company reviews its long-lived assets periodically to determine potential impairment by comparing the carrying value of the long-lived assets with the estimated future cash flows expected to result from the use of the assets, including cash flows from disposition. Should the sum of the expected future cash flows be less than the carrying value, the Company would recognize an impairment loss. An impairment loss would be measured by comparing the amount by which the carrying value exceeds the fair value of the long-lived assets and intangibles.The Company recognized no impairment losses in the nine months ended September 30, 2011 or the year ended December 31, 2010. Loss per share Loss per share is provided in accordance with ASC subtopic 260-10 (formerly Statement of Financial Accounting Standards No. 128).Basic loss per share is computed by dividing the earnings available to shareholders by the weighted average number of shares outstanding during the period.There were no securities or stock equivalents considered to be dilutive in the computation of loss per share for the nine months ended September 30, 2011 or the year ended December 31, 2010. Dividends We do not anticipate the payment of cash dividends on our common stock in the foreseeable future. Income Taxes The Company follows ASC subtopic 740-10 (formerly Statement of Financial Accounting Standard No. 109, “Accounting for Income Taxes”) for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Recent pronouncements In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1) Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. 2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1) Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2) Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. These disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The adoption of this ASU did not have a material impact on the Company’s financial statements. 5 Table of Contents In February 2010, FASB issued ASU No. 2010-9 - Amendments to Certain Recognition and Disclosure Requirements. This update addresses certain implementation issues related to an entity’s requirement to perform and disclose subsequent-events procedures, removes the requirement that public companies disclose the date of their financial statements in both issued and revised financial statements. According to the FASB, the revised statements include those that have been changed to correct an error or conform to a retrospective application of U.S. GAAP. The amendment is effective for interim and annual reporting periods in fiscal year ending after June 15, 2010. The adoption of this ASU did not have a material impact on the Company’s financial statements. In December 2010, the FASB issued Accounting Standards Update No.2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations (Topic 805)—Business Combinations (ASU 2010-29), to improve consistency in how the pro forma disclosures are calculated. Additionally, ASU 2010-29 enhances the disclosure requirements and requires description of the nature and amount of any material, nonrecurring pro forma adjustments directly attributable to a business combination. ASU 2010-29 is effective for us in fiscal 2011 and should be applied prospectively to business combinations for which the acquisition date is after the effective date. Early adoption is permitted. The adoption of the ASU did not have a material impact on the Company’s financial statements. In May, 2011, The FASB issued ASU 2011-4, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. The objective of this amendment is to achieve common fair value measurement and disclosure requirements in U.S GAAP and IFRS. This amendment is to ensure that fair value has the same meaning in U.S. GAAP and IFRS and that their respective fair value measurement and disclosure requirements are the same. This guidance is effective for the first quarter of 2012. The Company does not expect that this authoritative guidance will have any material effect on the Company’s financial statements. The Company has considered all new accounting pronouncements and has concluded that there are no new pronouncements that may have a material impact on results of operations, financial condition, or cash flows, based on current information. Year end The Company has adopted December 31 as its year end. Note 2 – Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles which contemplate continuation of the company as a going concern.We have an accumulated deficit of $1,539,857 as of September 30, 2011. Our current liabilities exceeded our current assets by $5,288 as of September 30, 2011. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon our continued operations, which in turn is dependent upon our ability to raise additional capital and obtain financing. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. During the year ended December 31, 2010, we were able to raise $965,500 through Private Placement Memorandums.See Note 5 for further details. Note 3 – Notes payable In January and February of 2010, we received short-term, non-interest bearing loans from four of our shareholders.These loans totaled $10,000.The loans were repaid in full in April of 2010.No interest expense has been imputed or paid relating to these loans. 6 Table of Contents Note 4 – Patent and Due to Related Party In June of 2009, concurrent with our incorporation, one of our officers and directors, agreed to transfer all rights, title and interest in the patent he held for a personal security device in exchange for 19,000,000 shares of our common stock and $300,000.$25,000 was to be paid in July of 2009 and the rest was to be paid as funds became available from common stock sales.Before the end of 2009, he returned 4,000,000 shares for cancellation in exchange for no consideration.The patent has been valued at $10,365 which is the historical cost.The value of the cash, note payable, and stock given exceeded the historical cost of the patent by $304,615.This amount was recorded as a reduction of retained earnings.The total cost of the patent is being amortized over the 20 year life of the patent.Amortization costs were $387 for the nine months ended September 30, 2011 and 2010, respectively. The $300,000 due to related party was paid (i) $25,000 in June of 2009, (ii) $131,500 in May of 2010, (iii) $115,750 was converted to 463,000 shares at $.25 per share in May of 2010, and (iiii) $27,750 in August of 2010 leaving no balance due as of December 31, 2010.The issuance of stock for the debt was at the same price being offered in the private placement memo during May of 2010. No interest expense has been imputed or paid relating to these amounts. Note 5– Stockholder’s equity The Company is authorized to issue up to 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.Both classes of stock have a par value of $0.001. In June of 2009, concurrent with our incorporation, one of our officers and directors, agreed to transfer all rights, title and interest in the patent he held in the personal security device in exchange for 19,000,000 shares of our common stock and $300,000.Before the end of 2009, he returned 4,000,000 shares for cancellation in exchange for no consideration.During the year ended December 31, 2010, 500,000 more shares were returned for cancellation in exchange for no consideration. In June of 2009, 4,000,000 shares were sold to four investors for a total purchase price of $100,000 or $0.025 per share. In June of 2009, 2,000,000 shares were issued to an officer of the Company in exchange for his services as President and General Manager.Those shares were valued at $0.025 per share and $50,000 was expensed as compensation. In June of 2009, 150,000 shares were issued to an attorney in exchange for legal services.Those shares were valued at $0.025 per share and $3,750 was expensed as legal expense. In December of 2009, 100,000 shares were issued to a consultant in exchange for business development consulting services.Those shares were valued at $0.25 per share and $25,000 was expensed as consulting expense. As of December 31, 2009, there were 21,250,000 common shares outstanding and no preferred shares outstanding. During the year ended December 31, 2010, 210,000 shares were issued for services.Those shares were valued at $0.25 and $52,500 was expensed. During the year ended December 31, 2010, $115,750 due to a related party was converted at $0.25 per share into 463,000 shares (See Note 4). During the year ended December 31, 2010 we offered two Private Placement Memorandums for the sale of common stock at $0.25 per share.In accordance with the first offering, we have sold 2,462,000 shares of common stock for $615,500.In accordance with the second offering, we have sold 1,400,000 shares of common stock for $350,000. During the year ended December 31, 2010, 255,000 shares were issued to the directors for compensation.Those shares were valued at $0.25 and $63,750 was expensed. 7 Table of Contents Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission under section 12g.We merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post merger, Global Risk changed its name to Guardian 8 Holdings. As of December 31, 2010, there were 26,802,318 common shares outstanding and no preferred shares outstanding. As of December 31, 2010, there were no outstanding options or warrants. During the nine months ended September 30, 2011, the Company issued a total of 610,000 shares of common stock.All were valued at $0.25.360,000 shares were issued to the board of directors for compensation valued at $90,000; 140,000 shares were issued for legal services valued at $35,000; and 110,000 shares were issued for consulting services valued at $27,500. As of September 30, 2011, there were 27,412,318 common shares outstanding and no preferred shares outstanding. As of September 30, 2011, there were no outstanding options or warrants. Note 6 – Lease Commitments and Related Party Transactions During the period ended December 31, 2009 and the three months ended March 31, 2010, the Company leased its operating headquarters on a month to month basis for $1,332 per month.During the six months ended September 30, 2010, we negotiated our lease 7and maintained the same headquarters on a month to month basis for $500 per month.During the three months ended December 31, 2010 we negotiated our lease again and maintained the same headquarters on a month to month basis for $250 per month through September 30, 2011. Rent expense was $2,250 for the nine months ended September 30, 2011 and $7,745 for the year ended December 31, 2010. During the period ended December 31, 2009 and part of the year ended December 31, 2010, an officer and director was paid $5,000 per month for his marketing services.This agreement stopped in July of 2010.The total paid for these services was $15,000 during the three months ended March 31, 2010 and $0 for the three months ended March 31, 2011. During the nine months ended September 30, 2011 and the year ended December 31, 2010, a relative of an officer and director was paid $18,000 and $27,650, respectively, for secretarial services. Note 7 – Fair Value Measurements The Company adopted ASC Topic 820-10 to measure the fair value of certain of its financial assets required to be measured on a recurring basis.The adoption of ASC Topic 820-10 did not impact the Company’s financial condition or results of operations.ASC Topic 820-10 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).ASC Topic 820-10 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date.A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability.The three levels of the fair value hierarchy under ASC Topic 820-10 are described below: Level 1– Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. Level 2– Valuations based on quoted prices for similar assets and liabilities in active markets, quoted prices for identical assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. Level 3– Valuations based on inputs that are supportable by little or no market activity and that are significant to the fair value of the asset or liability. 8 Table of Contents The following table presents a reconciliation of all assets and liabilities measured at fair value on a recurring basis as of September 30, 2011: Level 1 Level 2 Level 3 Fair Value Cash $ $
